DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and 19 in the reply filed on 4/1/2022 is acknowledged.
There appears to be a typographical error in Examiner’s Requirement for restriction filed 2/16/2022 which fails to include claim 13; Group I should include claim 13. Group I is claims 1-13 and 19. Non-elected Group II is claims 14-18 and 20.
Claims 14-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (WO 2017/030359, previously cited by Applicant in the IDS filed 1/6/2021).
As to claims 1 and 19, Ko discloses a dishwasher 100 (Figure 1) including a third rack 200 (Figure 3) (reads on cutlery tray) inserted in the dishwasher, including a receiving box 210 (reads on frame), a mesh bottom surface formed in a lattice structure 215 with through holes 216. It is not apparent whether Ko’s rack is formed as one molded piece, although it is shown as a unitary piece in its Figure 3. It would have been obvious to one having ordinary skill in the art at the time of the invention to form the frame and tray together as “one molded piece” to produce such a complex shape with find details (i.e. mesh structure), excellent surface finish with a nice aesthetic for user enjoyment, reduced labor cost using injection molding techniques as compared to hand made, and scrap obtained from this particular process can be recycled and wastage of material can be controlled completely therefore yielding higher than other production industries.
As to claim 2, in Ko, as shown in Figure 3, there is an outer wall and inner wall structure to its receiving box 210 (see, reference numeral 211 for outer edge, and opposing interior edge faces inside the tray). 
As to claims 6-8, Ko discloses use of a rib 214, support bars 251, 254 (Figures 3-4), that each are fully capable of holding and supporting items thereon.
As to claims 9-10, Ko discloses use of moving roller units 218 having rollers 219a, b for guiding movement on guide rails (Figure 4). 
As to claims 11-13, Ko at Figures 5-6 discloses a turnable withdrawal unit 250 that may be use to hold a cutlery item (cutlery delimiter) on the tray; at Figure 4, unit 250 is shown separable from the tray. Unit 250 (Figures 4-6) may receive cutlery at a multitude of different positions, see at least varying positions of spoon and knife at Figure 5. 
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko as applied to claims above, and further in view of NPL (How Geodesic Domes Work (howstuffworks.com)  https_science.howstuffworks.com/?url=https%3A%2F%2Fscience.howstuffworks.com%2Fengineering%2Fstructural%2Fgeodesic-dome2.htm)
As to claims 3-5, Ko is silent regarding any ribbed structure formed between its’ box 210 inner and outer walls, particularly one that is triangular. However, it would have been obvious to utilize ribs, particularly triangularly shaped ones, as triangles are the strongest shape because they have fixed angles and don’t distort very easily (see NPL howstuffworks). The frame box 210 of Ko is an important feature in maintaining the weight of the cutlery placed on the mesh tray, and thus it is important the structure is fortified with triangular ribs to enforce the strength of the exterior box 210 under weight, as well as from pulling/pushing pressures by the user moving the tray in/out of the dishwasher. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711